DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 10-11, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrases "for example" and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes the limitations following the phrases will be considered to be exemplary or optional and therefore not required for the prior art to read on the claims. 
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes the limitations following the phrase will be considered to be exemplary or optional and therefore not required for 
Regarding claims 7, 10 and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes the limitations following the phrase will be considered to be exemplary or optional and therefore not required for the prior art to read on the claims.
Regarding claims 13 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes the limitations following the phraseswill be considered to be exemplary or optional and therefore not required for the prior art to read on the claims.
Claim 15 recites the limitation "the robotic cleaner/device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the route" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger (US 2007/0160498).
  	Per claim 1, Biberger teaches a water monitoring device for monitoring a body of water (Fig. 3B), the body of water comprising a main body of water and a water inlet and/or water outlet (skimmer), the water monitoring device comprising:
a sensor (120) operable to generate data in relation to a property of the body of water ([0012]); an attachment member operable to removably arrange the device in a substantially stationary position adjacent to the water inlet and/or water outlet of the body of water ([0056, 0057]); and a communication member operable to transmit the data relating to a property of the body of water to a remote device ([0013, 0049]).
 	Per claim 2, wherein the water monitoring device is for monitoring a swimming pool ([0010]).
  	Per claim 3, wherein the sensor is operable to detect chemical levels in the body of water ([0012, 0038]), such as the chlorine content, the pH, the mineral content, the presence of microorganisms; or a combination thereof, and/or the sensor is operable to detect physical aspects of the body of water, for example the temperature; the water level; the flow speed; clarity; or a combination thereof and/or the sensor is operable to directly detect the performance of treatment members such as functioning of the pool 
    	Per claim 6, at least one treatment member (322) operable to effect a change in a property of the body of water.
  	Per claim 7, wherein the treatment member is selected from one or more of a light source; a heater such as a water heating element; a chemical dosing member, such as a salt generator, a chlorinator (322); an ionizer; a water cooling element; a hydro-sonic device; a laser light projecting device; an ozone generator; an audible alarm, a pump, a filter, a cover, a robotic cleaner or combinations thereof.
  	Per claim 8, further comprising a hand-held remote device ([0049]).
  	Per claim 9, wherein at least one of the treatment members comprises a communication member operable to transmit and/or receive data to a remote device and/or to the water monitoring device and/or other treatment members ([0049]).
  	Per claim 10, wherein the water monitoring device and/or remote device comprises a communication member that is operable to transmit data to one or more treatment members ([0049]).
  	Per claim 11, wherein the remote device comprises a user interface is operable to allow the user to view the transmitted data, manipulate the transmitted data, input parameters, such as those relating to one or more properties of the body of water, and send instructions to the water monitoring device and/or treatment member of the apparatus ([0039, 0049]).  

  	Per claim 22, a method of monitoring a body of water, and managing a property of the body of water (Fig. 3B), the body of water comprising a main body of water and a water inlet and/or water outlet (skimmer), the method comprising: attaching a water monitoring device in a substantially stationary position adjacent to the water inlet and/or water outlet of the body of water (Fig. 3B; [0038, 0043]); generating data in relation to a property of the body of water; communicating the data to a remote device ([0013, 0049]); and sending an instruction from the remote device to a water treatment member that is operable to effect a change in the property of the body of water ([0039, 0049]).
Claims 1-12, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breau (US 2013/0175802).
  	Per claim 1, Breau teaches a water monitoring device for monitoring a body of water ([0022, 0087]), the body of water comprising a main body of water and a water inlet and/or water outlet (Fig. 5), the water monitoring device comprising:
a sensor ([0063]) operable to generate data in relation to a property of the body of water ([0063, 0064]); an attachment member (48) operable to removably arrange the device in a substantially stationary position adjacent to the water inlet and/or water outlet of the body of water ([0024]; Fig. 5); and a communication member ([0073]) operable to transmit the data relating to a property of the body of water to a remote device ([0075]).

  	Per claim 3, wherein the sensor is operable to detect chemical levels in the body of water ([0063, 0064]), such as the chlorine content, the pH, the mineral content, the presence of microorganisms; or a combination thereof, and/or the sensor is operable to detect physical aspects of the body of water ([0064]), or a combination thereof ([0064]) and/or the sensor is operable to directly detect the performance of treatment members ([0067]); or a combination thereof ([0063, 0064, 0067]).
 	Per claim 4, wherein the device comprises a first sensor operable to generate data in relation to a property of the main body of water and a second sensor operable to generate data in relation to a property of the water ([0063]; For example, the apparatus can include different types of probes, sensors, coils or the like for monitoring and/or testing.) at the inlet/outlet ([0080]).
  	Per claim 5, wherein the sensor comprises an optical transmitter and receiver ([0039, 0054, 0063]). 
  	Per claim 6, at least one treatment member ([0064, 0081]) operable to effect a change in a property of the body of water.
  	Per claim 7, wherein the treatment member is selected from one or more of a light source; a heater; a chemical dosing member; a water cooling element; a hydro-sonic device; a laser light projecting device; an ozone generator; an audible alarm, a pump, a filter, a cover, a robotic cleaner or combinations thereof ([0081, 0082]).
  	Per claim 8, further comprising a hand-held remote device ([0075]).

  	Per claim 10, wherein the water monitoring device and/or remote device comprises a communication member that is operable to transmit data ([0049, 0050, 0075, 0078]).
  	Per claim 11, wherein the remote device comprises a user interface (UI) is operable to allow the user to view the transmitted data, manipulate the transmitted data, input parameters, and send instructions to the water monitoring device and/or treatment member of the apparatus ([0049, 0050, 0075, 0078]).
  	Per claim 12, wherein the apparatus comprises a robotic cleaner ([0026]) operable to communicate with the water monitoring device.
	Per claim 17, further comprising a power source, selected from the group consisting of a battery and/or a solar power source ([0033]).
  	Per claim 18, further comprising a charging unit operable to inductively charge the device or assembly ([0035, 0036]).
  	Per claim 19, wherein data can be transmitted to and/or from the water monitoring device via the inductive charging means ([0036]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biberger (US 2007/0160498). 
  	Per claim 4, Biberger discloses that the actual number of sensors within a particular automatic system depends upon the application of the present invention. Biberger does not explicitly disclose wherein the device comprises a first sensor operable to generate data in relation to a property of the main body of water and a 
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the device of Biberger such that it includes wherein the device comprises a first sensor operable to generate data in relation to a property of the main body of water and a second sensor operable to generate data in relation to a property of the water at the inlet/outlet in order to, for example, sample the chemistry of the water at both the inlet and outlet.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over either Biberger (‘498) or Breau (‘802) in view of Haski et al. (2006/0104720).
Per claim 13, neither Biberger nor Breau discloses further comprises a docking station for a robotic cleaner.
Haski et al. disclose providing a docking station (202) for a robotic cleaner (202) in order to, for example, facilitate charging of the robotic cleaner for use when desired.
Accordingly it would have been readily obvious for the skilled artisan to modify the device of either Biberger or Breau such that it includes a docking station for a robotic cleaner in order to, for example, facilitate charging of the robotic cleaner for use when desired.
Per claim 14, neither Biberger nor Breau discloses wherein the docking station and robotic cleaner comprise inductive members operable to allow for contactless charging and/or data transfer when the robotic cleaner is in proximity to the monitoring device.

Accordingly, it would have been readily obvious for the skilled artisan to modify the device of either Biberger or Breau such that it includes wherein the docking station and robotic cleaner comprise inductive members operable to allow for contactless charging and/or data transfer when the robotic cleaner is in proximity to the monitoring device in order to, for example, avoid metal-to-metal contact and ensure that the robotic cleaner is readied for use.
Per claim 15, neither Briberger nor Breau discloses wherein the water monitoring device comprises one or more sensors operable to generate data in relation to the location of the robotic cleaner/device.
Haski et al. disclose one or more sensors operable to generate data in relation to the location ([0012, 0013]) of a robotic cleaner/device in order to, for example, facilitate pairing of the robotic cleaner/device with a docking station (202).
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of either Biberger or Breau such that it includes wherein the water monitoring device comprises one or more sensors operable to generate data in relation to the location of the robotic cleaner/device device in order to, for example, facilitate pairing of the robotic cleaner/device with a docking station. 

Haski et al. disclose wherein the water monitoring device, robotic cleaner and/or remote device is operable to calculate the route taken by the robotic cleaner and/or calculate the route to be taken by the cleaner ([0012, 0013]) in order to, for example, facilitate recharging the robotic cleaner without an operator having to physically touch the robotic cleaner.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of either Briberger or Breau such that it includes wherein the water monitoring device, robotic cleaner and/or remote device is operable to calculate the route taken by the robotic cleaner and/or calculate the route to be taken by the cleaner in order to, for example, facilitate recharging the robotic cleaner without an operator having to physically touch the robotic cleaner.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/22/21